UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 08-7554


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

DERRICK VINCENT REDD,

               Defendant - Appellant.




                            No. 08-7555


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

DERRICK VINCENT REDD,

               Defendant – Appellant.




                            No. 08-7642


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
DERRICK VINCENT REDD,

                Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00006-JCC-1)


Submitted:   February 25, 2009            Decided:   March 17, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Vincent Redd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              In   these    consolidated       appeals,    Derrick   Vincent      Redd

appeals     district       court    orders      denying     his   post-conviction

motions for grand jury transcripts, the grand jury concurrence

form and a copy of the form recording the examination done on

the firearm.       We affirm.

              Redd failed to show any particularized need for any of

the   documents.           Accordingly,    we     affirm    the   district     court

orders.       We deny his motions for a copy of the transcript at

Government expense.          We dispense with oral argument because the

facts   and    legal   contentions        are   adequately    presented      in    the

materials     before       the   court   and    argument    would    not   aid    the

decisional process.

                                                                           AFFIRMED




                                           3